Citation Nr: 0633718	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  97-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches prior to February 25, 1999.

2.  Entitlement to an initial rating higher than 30 percent 
for migraine headaches on and after February 25, 1999.

3.  Entitlement to an initial rating higher than 20 percent 
for thoracic spine fracture residuals.

4.  Entitlement to an initial compensable rating for cervical 
spine injury residuals.

5.  Entitlement to an initial rating for left knee injury 
residuals higher than 10 percent on and after April 16, 1996, 
higher than 30 percent on and after May 5, 1996, higher than 
20 percent on and after November 1, 1996, and higher than 10 
percent on and after  May 1, 1997, exclusive of two temporary 
total evaluations during the appeal period.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, among other things, 
granted service connection for thoracic spine injury 
residuals and for migraine headaches, both rated 
noncompensable.  The RO also denied service connection for 
neck injury residuals.  After the veteran testified at an 
August 1997 RO hearing, the RO granted service connection for 
cervical spine injury residuals, rated noncompensable, and 
increased the rating of the thoracic spine injury residuals 
and migraine headaches to 20 and 10 percent, respectively, 
both effective the April 16, 1996 date of the claim.  After 
the veteran testified at a July 1999 Central Office, the 
Board in November 1999 remanded the claims.  The rating for 
the migraine headaches was subsequently increased to 30 
percent, effective February 25, 1999, after which the Board 
again remanded the claims in November 2003.

For the reasons explained below, the claims for higher 
initial ratings for both spine disorders and the left knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence reflects that the veteran's 
migraine headaches have caused characteristic prostrating 
attacks on an average of at least once per month since the 
beginning of the appeal period, but these attacks have caused 
him to miss work between one day every three months and two 
days per month and thus have not been productive of severe 
economic inadaptability; moreover, there is no evidence of 
neurological abnormalities or frequent hospitalization.


CONCLUSION OF LAW

The criteria have been met for an initial evaluation of 30 
percent, but no higher, for migraine headaches for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as the one for service connection for migraine 
headaches that underlies this appeal were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO did not and could not have provided VCAA prior to its 
initial, July 1996 adjudication of the claim.  Moreover, the 
RO's post-VCAA correspondence to the veteran did not satisfy 
the VCAA's content of notice requirements.  However, this 
error was cured by the Board's November 2003 remand for 
appropriate VCAA notification, followed by the AMC's February 
2004 and March 2005 VCAA letters, followed by readjudication 
of the claims in July 2006 supplemental statement of the case 
(SSOC).  See  Mayfield, 444 F.3d at 1333-1334.  See also 
Prickett v. Nicholson, No. 04-0140, slip op. at 7 (Ct. Vet. 
App. September 11, 2006).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The AMC's February 2004 and March 2005 VCAA letters also met 
the VCAA's requirements regarding the content of 
notification.  In them, the AMC told the veteran it was 
working on his claims, which were now for entitlement to an 
increased rating for migraine headaches higher than 10 
percent prior to February 25, 1999, and higher than 30 
percent on and after that date.  The February 2004 letter 
also explained that in order to establish entitlement to an 
increased evaluation, he had to show that his disability had 
gotten worse or that it was worse than the percentage rated 
at the time in the past when he felt it should be increased.  
In addition, the February 2004 letter described the types of 
evidence that the veteran could submit in support of his 
claims, and both letters explained the respective 
responsibilities of VA and the veteran in obtaining 
additional Federal and non-Federal evidence.  The AMC also 
wrote on page 1 of the February 2004 letter, "Please provide 
us with any evidence or information you may have pertaining 
to your appeal" and on page 1of the March 2005 letter, "If 
there is any other evidence, lay or medical, or information 
not previously submitted that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his increased ratings claims, he was not provided with 
evidence regarding the effective date that would be assigned 
if his increased ratings claims were granted until the 
information was attached to the July 2006 SSOC.  To the 
extent that this notification, simultaneous with 
readjudication, was inadequate, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Although the Board will partially grant one 
increased rating claim, the RO will assign a new effective 
date, prior to which the veteran will have an opportunity to 
address this issue, having already been informed of the 
relevant information in the July 2006 SSOC.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.  In addition, 
although the Board did not in its November 2003 remand order 
new VA examinations, the AMC did order such examinations, 
including a neurological examination to assess the severity 
of the veteran's headaches, and informed the veteran of the 
locations, times, and dates of these examinations.  In 
December 2005, the AMC wrote a letter to the veteran 
explaining the consequences under 38 C.F.R. § 3.655 of not 
appearing for this examination without good cause.  As 
acknowledged in the August 2006 Written Brief presentation 
(p. 2), the VA examinations were rescheduled twice at the 
veteran's request, and he then failed to appear for the 
scheduled June 2006 examinations.  According to the veteran's 
representative, the veteran called its offices more than two 
months after the scheduled examinations, in August 2006, to 
say that he was still out of town and it was not possible to 
call the VA Medical Center (VAMC) in order to reschedule the 
appointments.  In these circumstances, because the veteran 
was informed of the time and place of the relevant VA 
examination, it was twice rescheduled at his request, and he 
failed to appear without providing good cause or any 
explanation at all until more than two months later, the AMC 
properly rated the claim based on the evidence of record.  
See 38 C.F.R. § 3.655(b) (2006) (where the claim is an 
initial compensation claim, it is rated based on the evidence 
of record when the veteran fails to appear for a scheduled 
examination).  Here, the veteran appealed the initial 
assignment of the evaluation of his migraine headaches when 
service connection was granted, so it is still an initial 
compensation claim.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

In addition, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  This is particularly true where, as here, a 
veteran timely appeals a rating initially assigned when 
service connection was granted, and the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. at 125-26.  In the 
present case, the veteran was granted service connection for 
migraine headaches in July 1996, with a noncompensable rating 
and an effective date of April 16, 1996, the date of the 
claim.  The rating was subsequently increased to 30 percent, 
effective February 25, 1999, and 10 percent effective the 
date of the claim.  The Board must therefore determine 
whether the veteran is entitled to an initial rating higher 
than 10 percent prior to February 25, 1999 and to an initial 
rating higher than 30 percent on and after that date.  For 
the following reasons, the Board finds that the veteran is 
entitled to an initial rating of 30 percent, but no higher, 
for the entire appeal period.

The veteran's migraine headaches are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100 (2006).  Under DC 8100, 
the highest, 50 percent rating, is warranted where there are 
very frequent prostrating and prolonged attacks productive of 
severe economic inadaptability, a 30 percent evaluation is 
warranted where there are characteristic prostrating attacks 
occurring on an average once per month over the last several 
months, a 10 percent evaluation is warranted where the 
attacks average one in two months over the last several 
months and a noncompensable evaluation is for application 
where the attacks are less frequent.  The veteran is entitled 
to an initial evaluation of 30 percent for the entire appeal 
period because he has during this time consistently 
maintained that his headaches occur at least once per month 
and that they are prostrating, and there has been no evidence 
on examination or otherwise to contradict his assertions.  
For example, at the first, May 1996 VA examination conducted 
in connection with his claim for service connection for 
headaches, the veteran stated that his headaches occurred 
once or twice per week, were becoming more frequent, and 
caused nausea and vomiting.  He testified similarly at the 
August 1997 RO hearing that the migraine headaches caused 
prostrating attacks about once per week (pp. 7-8), and at the 
July 1999 Central Office hearing that the attacks were 
totally incapacitating and occurred about once per week (pp. 
19-21).  Thus, because the veteran has had characteristic 
prostrating attacks at least once per month prior to February 
25, 1999 and since the beginning of the appeal period, he is 
entitled to a higher, 30 percent rating during that period 
under DC 8100.

The veteran is not, however, entitled to a higher, 50 percent 
rating for any stage of the appeal period because his very 
frequent prostrating and prolonged attacks have not been 
productive of severe economic inadaptability.  Although the 
term "severe economic inadaptability" is not defined in the 
applicable regulations, the veteran indicated at the July 
1999 Central Office hearing that his headaches caused him to 
miss work once or twice a month, "probably about twice a 
month" (p. 21) and stated at the January 2003 QTC exam that 
he misses "about one day of work about every 3 months 
because of incapacitating migraine headaches."  Thus, since 
the veteran has continued to work during the appeal period 
and has not indicated that he has been forced to change jobs 
or reduce his work schedule, but rather misses a relatively 
minimal amount of work that would in any event be expected 
with frequent prostrating attacks rated 30 percent, the Board 
finds that his migraine headaches are not productive of 
severe economic inadaptability.  The veteran is therefore not 
entitled to a higher, 50 percent rating because severe 
economic inadaptability is an essential element of the 50 
percent rating under DC 8100.

In addition, the veteran is not entitled to a higher rating 
under any other potentially applicable diagnostic code.  As 
indicated in the above-cited VA and QTC examinations and 
treatment records, the veteran has not had neurological 
symptoms such as the hemiplegia, seizures, or facial nerve 
paralysis that could warrant a higher evaluation under DC 
8045 by rating him under the diagnostic criteria in 38 C.F.R. 
§ 4.124a applicable to neurological conditions and convulsive 
disorders (and subjective symptoms such as headache, 
dizziness, and insomnia could warrant only a 10 percent 
rating).  Specifically, there is no evidence of cerebral 
arteriosclerosis, convulsive tics, paramyoclonus multiplex, 
Huntington's or Sydenham's chorea, athetosis, or narcolepsy, 
that could warrant an equal or higher rating under DCs 8046 
though 8108, or paralysis, neuritis, or neuralgia relating to 
any of the nerves warranting a higher rating under DCs 8205 
though 8730.  Nor is there evidence of chronic, malignant, or 
benign encephalitis, paralysis agitans, bulbar palsy, 
embolism, thrombosis, or hemorrhage of brain vessels, 
myelitis, poliomyelitis, hematomyelia, syphilis, tabes 
dorsalis, amyotrophic lateral sclerosis, multiple sclerosis, 
cerebrospinal meningitis, brain abscess, malignant or benign 
spinal cord growths, progressive muscular atrophy, 
syringomyelia, or myasthenia gravis that could warrant an 
equal or higher rating under DCs 8000 through 8025.  In fact, 
the most recent January 2003 QTC neurological examination was 
essentially normal.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).  However, as noted, the veteran's 
headaches have not caused significant industrial impairment, 
nor have they caused frequent hospitalization.  Thus, there 
is no indication in the record that the average industrial 
impairment from his headaches is in excess of that 
contemplated by the assigned 30 percent evaluation or that 
application of the schedular criteria is otherwise rendered 
impractical.  Therefore, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the evidence reflects that the 
frequent prostrating attacks caused by the veteran's migraine 
headaches during the entire appeal period warrant a 30 
percent rating for this period, but these attacks are not 
productive of severe economic inadaptability and so do not 
warrant a higher, 50 percent rating for any stage of the 
appeal period.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a rating 
higher than 10 percent for migraine headaches prior to 
February 25, 1999 is granted to the extent indicated; the 
claim for a rating higher than 30 percent on and after that 
date must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for migraine headaches prior to February 
25, 1999.

The claim for an initial rating higher than 30 percent for 
migraine headaches on and after February 25, 1999 is denied.


REMAND

In its November 2003 remand, the Board instructed the AMC to 
provide appropriate VCAA notification and then to 
readjudicate the claims.  As noted, the veteran failed to 
appear for the scheduled VA examinations, including an 
orthopedic examination to assess the severity of his thoracic 
and cervical spine disorders.  In its July 2006 SSOC, the AMC 
noted the veteran's failure to report for the VA examination 
and denied the claim without providing the veteran the text 
of the regulations relating to evaluating disabilities of the 
spine, including recent amendments to those regulations.  See 
38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 
(2003); 38 C.F.R. § 4.71a, DC 5243 (2006).  Under 38 C.F.R. 
§ 3.655(b) (2006), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim is rated on based on the 
evidence of record, while the failure to report for 
examinations scheduled in conjunction with other claims such 
as reopened claims or claims for increase results in denial 
of the claim.  The veteran's claims for higher initial 
ratings for his thoracic and cervical spine disorders were 
original compensation claims under 38 C.F.R. § 3.655(b) 
because they were appeals from the initial evaluations 
assigned when service connection was granted for these 
disorders.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the claims should have been readjudicated and the 
veteran provided with the old and revised versions of the 
regulations applicable to disabilities of the spine, 
particularly because it does not appear that he has been 
provided with even the old version of the regulations in 
prior SOCs or SSOCs.

In addition, in its November 2003 remand the Board noted 
that, in December 1999, the RO granted service connection for 
left knee injury postoperative residuals and assigned a 10 
percent evaluation, the veteran disagreed, but the RO did not 
issue a SOC.  So, the Board instructed the AMC to issue a SOC 
on the issue of entitlement to an initial compensable 
evaluation for left knee disability.  As part of its July 
2006 SSOC, the AMC issued a SOC regarding the left knee 
disorder, but only as to the issue of a temporary total 
evaluation for convalescence, which was the rating addressed 
by the veteran's March 2001 NOD.  However, the disagreement 
to which the Board was referring was the veteran's February 
2000 NOD that disagreed with the RO's December 1999 grant of 
service connection for service connection for left knee 
injury residuals with an evaluation of 10 percent, effective 
the April 16, 1996 date of claim.  Although that rating was 
subsequently increased to 30 percent and then reduced to 20 
percent (excluding periods for which the veteran was granted 
temporary 100 percent evaluations), the veteran has never 
indicated satisfaction with the assigned evaluations, so the 
issue of the propriety of the initial evaluation as it has 
varied during the appeal period is still in appellate status, 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the maximum possible rating unless he indicates 
otherwise), and the veteran has not been provided with a SOC 
on this issue in response to his December 2000 NOD.  
38 C.F.R. §§20.201, 20.202 (2006).  A remand is therefore 
necessary for issuance of a SOC on this issue, with 
instructions for the veteran to file a Substantive appeal if 
he continues to disagree with any aspect of the evaluation.  
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, this case is REMANDED for the following 
development and consideration: 

1.  Readjudicate the claims for higher 
ratings for thoracic fracture and 
cervical spine injury residuals under all 
appropriate statutory and regulatory 
provisions and legal theories in a SSOC 
that includes the text of the relevant 
criteria for evaluating disabilities of 
the spine, including all recent 
amendments.

2.  Issue a SOC on the issue of 
entitlement to an initial rating for left 
knee injury residuals higher than 10 
percent from April 16, 1996, higher than 
30 percent from May 5, 1996, higher than 
20 percent from November 1, 1996, and 
higher than 10 percent from May 1, 1997, 
exclusive of two temporary total 
evaluations.  In the event the veteran 
wants to perfect an appeal on this issue, 
a timely Substantive Appeal would be 
required. Without a Substantive Appeal 
being submitted, the Board has no 
jurisdiction over this issue.

No action by the veteran is required until he receives 
further notice, but the Board reiterates that he must file a 
timely Substantive Appeal in response to the SOC on the issue 
of increased ratings for his left knee injury residuals in 
order to perfect his appeal of the denial of this claim. The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


